Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the                         Dec 05 2013, 9:05 am
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

SUZY ST. JOHN                                   GREGORY F. ZOELLER
Marion County Public Defender Agency            Attorney General of Indiana
Indianapolis, Indiana
                                                BRIAN REITZ
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

KEIMONTE JACKSON,                               )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 49A02-1304-CR-339
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                     The Honorable Stanley Kroh, Master Commissioner
                            Cause No. 49G16-1211-FD-76359




                                     December 5, 2013



               MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Chief Judge
                                      Case Summary and Issue

          Keimonte Jackson appeals his conviction of criminal trespass, raising the following issue:

whether the evidence was sufficient to prove the police officer who denied Jackson access to the

property was an agent of the property owner. Concluding the evidence presented at trial was

sufficient to sustain Jackson’s conviction, we affirm.

                                    Facts and Procedural History

          On the evening of August 5, 2012, Officer Michael Hart of the Speedway Police

Department was on patrol in the area of Coppertree Apartments (“Coppertree”). Officer Hart

was dispatched to Coppertree, where he encountered Jackson. Learning that Jackson had no

contractual interest in the property, Officer Hart served Jackson with a written trespass notice in

accordance with the policy of the Speedway Police Department.

          Gregory Randolph, who is the Community Manager at Coppertree, oversees the overall

operations of the community. Randolph testified that Coppertree has an agreement with the

Speedway Police Department which allows it to act as Coppertree’s agent; however, Randolph

admitted to never having read the actual written contract between the two entities. Randolph

also testified that the trespass notice served on Jackson by Officer Hart was a standard trespass

notice.    It is common practice for a trespass notice issued on behalf of Coppertree to be

submitted to it for review, and if Coppertree accepts the trespass notice, it will be placed in a

binder at the apartment complex. The trespass notice issued against Jackson was submitted to

Coppertree by the Speedway Police Department, and Coppertree approved it.

          On November 7, 2012, Officer Michael Clupper of the Speedway Police Department

responded to a domestic disturbance call at Coppertree and encountered Jackson.             Officer

Clupper ran Jackson’s name against a trespass list kept by the Speedway Police Department and

discovered that Jackson had previously been issued a trespass notice at Coppertree.


                                                  2
       Jackson was charged with criminal trespass, a Class A misdemeanor, and was found

guilty following a bench trial. Jackson was sentenced to 164 days suspended to probation and

was required to complete twenty-four hours of community service. This appeal followed.

                                     Discussion and Decision

                                    I. Standard of Review

       When reviewing a defendant’s claim of insufficient evidence, the reviewing court will

neither reweigh the evidence nor judge the credibility of the witnesses. McHenry v. State, 820

N.E.2d 124, 126 (Ind. 2005).       We consider only the probative evidence and reasonable

inferences supporting the verdict. Id. And we must affirm “if the probative evidence and

reasonable inferences drawn from the evidence could have allowed a reasonable trier of fact to

find the defendant guilty beyond a reasonable doubt.” Id. (citation omitted).

                              II. Criminal Trespass and Agency

       A person commits criminal trespass if, without having a contractual interest in the

property, he “knowingly or intentionally enters the real property of another person after having

been denied entry by the other person or that person’s agent.” Ind. Code § 35-43-2-2(a)(1).

Jackson maintains that his conviction cannot stand because the evidence was insufficient to show

that Officer Hart, who served a trespass notice on Jackson, was an agent of Coppertree.

       An agency relationship is created when one person gives another person authority to act

on his behalf. Glispie v. State, 955 N.E.2d 819, 822 (Ind. Ct. App. 2011).

       Agency is a relationship resulting from the manifestation of consent by one party
       to another that the latter will act as an agent for the former. To establish an actual
       agency relationship, three elements must be shown: (1) manifestation of consent
       by the principal, (2) acceptance of authority by the agent, and (3) control exerted
       by the principal over the agent. These elements may be proven by circumstantial
       evidence, and there is no requirement that the agent’s authority to act be in
       writing.

Id. (citations and quotation marks omitted).


                                                 3
       Here, there is sufficient evidence to prove the existence of an actual agency relationship.

Randolph, acting as a representative of Coppertree, testified that Coppertree had an agreement

with the Speedway Police Department through which the police would issue trespass notices on

its behalf. Indeed, it is common practice for Speedway police officers to issue these trespass

notices and for Coppertree to keep a record of any notices issued on its behalf. Second, there

was evidence showing that the Speedway Police Department and its officers have assented to act

as an agent of Coppertree, as police officers do, in fact, issue trespass notices and submit those

notices to Coppertree for approval based on established police department policy. And finally,

Coppertree exerts control over the Speedway Police Department in regard to this relationship,

evidenced by the fact that Coppertree asks that the Speedway Police Department submit copies

of the notices for Coppertree’s approval.

                                            Conclusion

       Concluding there was sufficient evidence to prove there was an agency relationship

between Coppertree and the Speedway police officer who issued the trespass notice against

Jackson, we affirm.

       Affirmed.

RILEY, J., and KIRSCH, J., concur.




                                                4